MEMORANDUM**
Quinn and Ann Owen appeal pro se the district court’s judgment dismissing their action alleging non-performance of an agreement with the United States Forest Service for the use and assignment of firefighting equipment and services, and intentional mishandling of their claims for lost revenue. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction, Tucson Airport Auth. v. Gen. Dynamics Corp., 136 F.3d 641, 644 (9th Cir.1998), and we affirm.
The district court properly dismissed the Owens’ action for lack of subject matter jurisdiction because the amount in controversy exceeds $10,000 and the Owens’ claims, however characterized, are contractually based. See 28 U.S.C. § 1491; Tucson Airport Auth., 136 F.3d at 647-^48.
The district court did not abuse its discretion by declining, in the interest of justice, to transfer the action to the Court of Federal Claims. See 28 U.S.C. § 1631; Clark v. Busey, 959 F.2d 808, 813 (9th Cir.1992) (affirming district court’s refusal to transfer case that failed to state a color-able claim).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.